This is an appeal from a decree of the court of chancery, advised by Vice-Chancellor Sooy, denying the prayer of the complainant's bill for an injunction restraining certain picketing by the defendant union, its officers, members, c., in front of complainant's premises in Atlantic City.
Complainant-appellant submits her argument for reversal under two main points.
The first point is that the strike was for an unlawful purpose, namely, to make the complainant's restaurant a "closed *Page 265 
shop," which was part of a general scheme to force the closed shop upon the restaurant business throughout the entire city of Atlantic City and thereby to create a monopoly of the labor market in this particular trade.
The second point is that the strike was terminated.
The learned vice-chancellor held that the proofs adduced by the complainant failed to sustain the allegations of the bill of complaint.
We have examined the proofs and the law submitted by counsel for the respective parties and are of the opinion that the vice-chancellor was justified in his findings of the essential facts and correct in his application of the law to the facts so found.
The decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 14.
For reversal — None.